 AMSTERDAM WRECKING& SALVAGE CO.113AmsterdamWrecking & Salvage Co., Inc. and Local294,InternationalBrotherhoddofTeamsters,Chauffeurs,Warehousemen and Helpersof Ameri-ca.Case 3-CA-4408April 5, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYees again refused to return to work "unless and untilSkee agreed to recognize the Union."In these circumstances, the appropriate remedyseems to me to be to require Respondent to make thethree employees whole only for the time between theirdiscriminatory discharge and Respondent's valid re-instatement offer on March 19. Since they chose toreject this offer and become strikers, there is no basis,inmy view, for ordering Respondent to again offerthem reinstatement or to make them whole for strik-ing.On October 13, 1971, Trial Examiner Josephine H.Klein issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record' and the TrialExaminer's Decision in light of the exceptions andbrief 2 and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt herrecommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Amsterdam Wrecking & Salvage Co.,Inc.,Amsterdam, New York, its officers, agents, suc-cessors,and assigns, shall take the action set forth inthe Trial Examiner's recommended Order.MEMBERKENNEDY,dissentingin part:I agree with the unfair labor practice findings madeby my colleagues, including the finding that Respon-dent discriminatorily discharged three named em-ployees on March 17, 1971, and was thereuponobligated to offer them reinstatement and backpay.The record shows, and I agree with my colleagues'further finding, that Respondent did offer them rein-statement2 days later, on March 19, and that theemployees concertedly rejected the reinstatement of-fer, thereby becoming strikers.It is at thispoint that my disagreement with mycolleagues arises.There is no finding or evidence that,as strikers, the three employees ever made an uncon-ditional application for reinstatement. My colleaguesneverthelessfind that Respondent's statement to thestrikers a few days later, on March 22, that they couldreturn to work only if the unfair labor practice chargesfiled in thiscase werewithdrawn converted their sta-tus from strikers back to discriminatees. The TrialExaminer expressly found, however, that the employ-'Respondent'smotion to reopen the record is denied on the ground thatthe evidence proffered by Respondent is not newly discovered or evidencewhich was previously unavailable.2Respondent has requested oral argument. This request is hereby deniedbecause the record, the exceptions, and the brief adequately present the issuesand positions of the parties3Our dissenting colleague apparently accepts the Trial Examiner's find-ings that on March 22, 1971, Respondent engaged in an unlawful refusal toreinstateemployees in violation of Section 8(a)(4) and (1) of the Act. Yet, ourdissenting colleague would withhold the customary reinstatement and back-pay remedy for this conduct because he is not convinced that the strikingemployees would have responded to a valid offer of reinstatement with anunqualified acceptanceWe decline to engage in such speculation Anydoubts which may exist concerning the striking employees' attitudes towardsreinstatement are a product of the Respondent's unlawful conduct and, inour opinion, such doubts should be resolved against the wrongdoer and notthe victim Accordingly, we believe that the Trial Examiner was correct ingranting reinstatement and backpay for the period after March 22, 1971, and,therefore, we adopt her recommended OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner: This case was triedin Albany, New York, on July 15, 1971,' on a complaintissued against Amsterdam Wrecking & Salvage Co., Inc.,Respondent, on April 22, pursuant to a charge filedagainstRespondent on March 22 by Local 294, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (the Union). The complaint alleges thatRespondent committed various acts of interference with itsemployees' rights under Section 7 of the Act;2 dischargedthree employees on March 17 and has since refused to rein-state them, in violation of Section 8(a)(3); and since March17 has unlawfully refused to recognize the Union as itsemployees' collective-bargaining agent, in contravention ofSection 8(a)(5).All parties were afforded full opportunity to be heard, topresent oral and written evidence, and to examine andcross-examine witnesses. The parties waived oral argumentand, since the hearing, briefs have been filed on behalf ofthe General Counsel and Respondent.Upon the entire record,3 observation of the witnesses, andconsideration of the briefs, the Trial Examiner makes thefollowing:Unless otherwise stated, all dates herein are in 19712NationalLaborRelations Act, as amended(61 Stat.136, 73Stat. 519, 29U S.C Sec151,et seq )3The General Counsel's unopposed motion to correct transcript is herebygranted and the transcript is corrected accordingly.196 NLRB No. 18 114DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.PRELIMINARY FINDINGSThe complaintalleges,Respondent admits, and the TrialExaminer finds that:A. Respondent, a New York corporation,4 with its officeand place of business in Amsterdam, New York, is engagedin the business of providing and performing wrecking andmetal salvaging and related services. During the past 12months, Respondent, in the course and conduct of its busi-ness, furnishedservicesvalued in excess of $50,000 to vari-ous enterprises, including the city of Amsterdam, the NewYork Urban Renewal Agency, and the New York StateDepartment of Transportation, which enterprises annuallypurchase goods valuedin excessof $50,000 outside the Stateof New York and ship, or have shipped, such goods directlyto their locations within New York State. Respondent isnow, and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2),(6), and (7) of the Act.B. The Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.IITHE UNFAIR LABOR PRACTICESA. The FactsRespondent has four employees: Marvin Martens, RalphMartens (Marvin's son), David Furman, and Lee Chiches-ter.'On February 26, Marvin and Ralph Martens andDavid Furman executed cards authorizing the Union torepresent them. They joined the Union and paid their initia-tion fees.Under date of March 15 the Union wrote to Respondentrequesting recognition and bargaining. In its demand letter,the Union offered a card check. On the morning of March17, Skee first learned, from an independent source, of hisemployees' union activities. At that time he questioned Chi-chester, who said he had been asked to join the Union butwould have nothing to do with it.Shortly after noon on the same day Skee received theUnion's demand letter.6 His immediate reaction was one ofanger.Confronting the three men, he asked if and why theyhad joined the Union. He considered it "a dirty deal" forthe employees to enlist the Union without first informinghim. The three employees all quoted Skee as having saidspecifically that they were fired. Skee testified that he toldthem "that they should be considered through" because ofwhat they had done. At another point, he testified that hehad said to the three men: "You ought to be consideredfired." The men left work at that time.On the morning of Friday, March 19, the three employeesmet Skee at a restaurant.In answerto their inquiry, Skeesaid their paychecks would be ready around 5 p.m. Whenthe employees went to the job together to pick up theirchecks, Skee called young Ralph Martens into a back roomto talk to him. When the other two employees objected,insistingthat Skee could talk to them only as a group, Skee° Althoughincorporated,the business is essentially a one-man operationconductedby CharlesSkee,who, with his wife, owns all the stock.S Skee's son,a college student, works Saturdays,generally at sales andrelated nonoperating functions.Thereappearsto beno disputethathe is notwithin the bargaining unit.6 Since Skee maintains his office at his home,the letter was received thereby hiswife,who then delivered it to Skee at his currentjobsite.again became irate,7protesting that he had a right to talkto any of his employees individually.The employees won,however, and left together after receiving their checks. Dur-ing this meeting Skee told the three employees that theirjobs were still available and would be until 7:30 the nextmorning.The employees reported at the jobsite about 7:15 the nextmorning,but Skee was not there and no work was beingperformed,apparently because of considerable snow whichhad fallen during the preceding night.About 8:15 a.m. Skeearrived at the job and spoke with the employees.They askedif their jobs were still available,to which Skee replied to theaffirmative.The employees,with the older Martens as theirchief spokesman,said they would return to work if Skeewould recognize the Union.Skee replied that he had turnedthematter over to his attorney and thus could not sayanything definitive.He would not reveal the name of hisattorney, who he said was at that time out of town on askiing trip.The employees said,in effect,that they wouldnot return to work unless Skee recognized the Union.On Monday,March 22,the present charge was filed.Later that day, the four men met and talked for severalhours at the American Legion Hall. Skee said that the em-ployees' jobs were still available and would be until 8 thenext morning.The employees said they could not return towork "under the old conditions";i.e.,without recognitionof the Union.Marvin Martens informed Skee that the charge had beenfiled with the Board that day.8According to the employees,Skee then said that their jobs were still available only if thecharge was withdrawn and they attested in writing to theirdesire to drop the charge.Despite Skee's denial,the TrialExaminer credits the employees'testimony concerning thisstatement by Skee.B. Discussion and Conclusions1.Section 8(a)(1)Skee testified that on March 17, after he heard that hisemployees had joined the Union but before he received theUnion s recognition demand, he asked Lee Chichester, thefourth (and only nonunion) employee about the union ac-tivities.Chichester said that he had been asked to join butwould have nothing to do with the Union. It is also undis-puted that on March 17, after having received the Union'sdemand, Skee asked the three prounion employees which ofthem had gone to the Union. They replied that they all had,together. Such interrogation is clearly violative of Section8(a)(1) of the Act, particularly when, as here, it is accompa-nied by vocal and undisguised expressions of disapprovaland anger.As previously found, on March 22 Skee conditioned rein-statement of the three employees upon withdrawal of thecharge which had been lodged with the Board that day. Asalleged in the complaint, this action, too, was clearly viola-tive of Section 8(a)(1) of the Act .9Marvin Martens testified, without contradiction, thatabout a month previously the employees had asked "forbenefits" and Skee "said he was working on hospitaliza-tion." Employee Furman testified that he met Skee at arestaurant on the morning of March 19. According to Fur-7 Skee testifiedthathe "wouldn'twant torepeat"the language he had usedin his anger.8The Trial Examinerdiscredits Skee's testimony thatthe employees didnot refer to the charge which the employees had filed (in the Union's name)shortly before the longmeeting with Skee.9 As found below, this conduct also violatedSec 8(a)(4). AMSTERDAMWRECKING & SALVAGE CO.man, Skee saidthat Furman's job was still available, butFurman said that he "wouldn't like to make a decision nowbecause of Union representation." Skee said Furman "cango either way," and added: "It's up to you ... you boysshould not have done this because I was thinking of gettinga hospitalization plan for you." Skee testified that at thismeeting heoffered Furman his job and Furman replied thathe would have to think about it. According to Skee, noreferencewas made to hospitalization. Despite Skee's deni-al, the Trial Examiner credits Furman's testimony concern-ing the March 19 conversation.Referring to the conversation, the complaint alleges thatRespondent "promised its employees benefits if they re-frained from' union activities. As quoted by Furman,Skee's statementappears to constitute a threat to withholdhospitalization in retaliation for the employees' unioniza-tion rather than a promise of benefits for refraining fromunion activities. But, in any event, the allegation of thecomplaint is sufficiently definite to have put Respondent onnotice that the Skee-Furman conversation of March 19 wasin issue anditwas actually litigated.Whether viewed as athreat or a promise, it violated Section 8(a)(1) of the Act,and the Trial Examiner so finds.2. Section 8(a)(5)In its brief, Respondent contends, in effect, that youngRalph Martens' authorization card was invalid and there-fore the Union did not have a majority. This contention isbased on Respondent's statementthat Ralph "testified thathis card would be used to obtain an election." However,Ralph testified that his father had read the card to him andRalph understood it before he signed it. He testified to hisknowledge that, on the basis of the three employees' mem-bership, the union representative was "$oing to send a letter,registered letter to Charlie Skee notifying him of 294." Theevidence leaves no doubt that Ralph Martens voluntarilyand knowingly joined the Union and signified his desire tobe represented by it.10There is no question that the Union made, and Respon-dent received, a proper demand for recognition and bar-gaining.Upon hearing of the union activities, Skee'simmediate reaction was to interrogate all four employeesand, as found below, to summarily discharge the three whosaid they had joined the Union. Respondent never repliedto the Union's demand.Respondent apparently contends that it did not violateSection 8(a)(5) because it never expressly refused to recog-nize and bargain with the Union and did not "preclude theholding of a fair election." Its brief says: "Skee never hada chance to preclude the holding of a fair election. Theywalked off the job and within five days were down in Alba-ny discussing charges, when all Skee had done was beg themto come back to work."It is true that within 2 days after the discharge Skeeoffered the three employees reinstatement. It is also truethat he never expressly refused to recognize the Union.Rather, he said he had referred the matter to his attorney.If, having quickly remedied the discriminatory discharges,he had simplypostponed answering the Union's demand fora reasonabletime,while seeking advice of counsel, he mightnot have been in violation of Section 8(a)(5). But he fol-lowed no such course. Instead, he manifested a total rejec-tion of the principle of collective action. On March 19, when10Respondenttotally failed to establish its apparent contention that RalphMartens actedunder undue influence of his father and without comprehend-ing the natureof his acts.115the employees called for their paychecks, Skee angrily as-serted a "right" to speak to his employees individually de-spite their announced determination to act in concert.nSkee chose to speak in private to young RalphMartens, the employee most likely to yield to pressure."And then, on March 22, he committed the further unfairlabor practice of conditioning the employees'reinstatementupon withdrawal of the charge. Skee refused to identify theattorney to whom he had entrusted the matter. And neitherSkee nor his counsel ever communicated with the Union inresponse to the recognition and bargaining demand.As said by the Board inK Wm. Beach Mfg. Co., Inc.,192NLRB No. 47, In. 2, "Respondent's lightning and totallyunlawful response to its employees' union activities will notquickly be forgotten by them, and ... a bargaining orderis justified and required under any or all of the tests ofN.L.R.B. v. Gissel Packing Co.,395 U.S. 575 (1969)."123. Section 8(a)(3)a.DischargesRespondent denies that Skee discharged the employeeshere involved. However, all three employees testified thaton March 17, after receiving the Union s recognition de-mand, Skee told them they were "fired." Skee himself testi-fied that he said to the employees "You ought to beconsidered fired" and that they then left the job. The TrialExaminer credits the three employees' version of Skee'sstatement. In any event, in view of Skee's admitted anger atthe time, even on his version of the precise words he used,the employees would reasonably understand that they werebeing discharged. This understanding was clearly reflectedin their immediately leaving the job. And there is no evi-dence that Skee at that time sought to detain them, as hepresumably would have had he not intended to dischargethem on the spot.Accordingly, on all the evidence, the Trial Examiner findsthatMarvin Martens, Ralph Martens, and David Furmanwere discharged on March 17 because of their having joinedthe Union. The discharges were, therefore, violative of Sec-tion 8(a)(3) of the Act.b. Refusalto reinstateThe complaint alleges that since the discharges on March17,Respondent "has continued to fail andrefuse to rein-state" the employees.The undisputed evidence establishes that around 5 p.m.on Friday, March 19, Skee asked the employees to returnto work and said that their jobs would be available until7:30 the next morning. They reported at the job the nextmorning, but no work was being done because of the weath-er.However, at that time it was made clear that they couldreturn to work. The employees refused the offers becauseSkee would not then recognize the Union. At that point theemplologes became strikers rather than discriminatees.On Monday, March 22, after the present charge had beenfiled, Skee told the employees that they could return to work11Ralph Martens, 21 years old,testifiedthat he hada sixth-grade educa-tion.He is, at most, semiliterate12The instant case would undoubtedlycall for an 8(a)(5) bargaining orderunderWilder MfgCo, 185 NLRB No. 76 However,Linden LumberDivision,Summer & Co,190 NLRB No. 116, apparently precludessuch a result basedsolely onRespondent's demonstratedknowledge of the Union'smajoritystatus togetherwith Respondent's unwillingnessto have theissues resolvedthroughBoard processes.Accordingly, the presentdecision is based on theprinciples ofGisselas applied in the morerecentBeachMfgCo.decision.SeeScoler's Incorporated,192 NLRB No 49 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly if theywithdrew the charge and executed a writtenstatement confirming,the withdrawal.The employees re-fused and again indicated their unwillingness to return towork unless and until Skee agreed to recognize the Union.An offer of reinstatement conditioned upon withdrawalof an unfair labor practice charge amounts to a refusal toreinstate violative of Section 8(a)(4) and(1) of the Act.13Selwyn Shoe Manufacturing Corporation,172 NLRB No. 81;Dubin-Haskell Lining Corp.,154 NLRB641, 652-653, enfd.386 F.2d 306(C.A. 4), cert.denied 393U.S. 824. The threeemployees thereupon resumed the status of discriminatees.Thus,on and after March 23, the employees were not work-ing for two reasons:(1) Skee's refusal to recognize the Un-ion; and(2) the employees'refusal to accede to Skee'sunlawful condition that they withdraw the charge. If thefirstwere the only reason for the employees not working,they would not be entitled to reinstatementand backpayuntil they made unconditional offers to return to work. Ifthe second were the sole reason, they would beentitled toimmediate reinstatement,with backpayfrom March 23 un-tilRespondent made unconditional offers of reinstatement.The present situation,where there are two apparent rea-sons for employees not working,is analogous to the situ-ation often presented in determining whether a workstoppage is an economic or an unfairlaborpractice strike.The law iswell established that where an empployer's unfairlabor practices are a factor in a strike, "[t]he-burden [is] onthe Company to show that the strike woulld have continuedeven if it had [not committed the unfair labor practice.]"Philip Carey M g Co. v. N.L.R.B.,331 F.2d 720, 729 (C.A.6), cert.denied 379U.S. 888.SeeTeamstersLocal No. 992(Pennsylvania Glass SandCorp.) v. N.L.R.B.,427 F.2d 582,587 (C.A.D.C.):Even where no burden has passed to the company,there is room in this labor statute for requiring a wrong-doer to "bear the risk of uncertainty"concerning theextent of the consequences ascribable to his wrong15It cannot be said to a certainty the employees would nothave returned before now if Skee had not imposed the un-lawful condition of their having the charge withdrawn. Onthe contrary,it ismore reasonable to assume that the em-ployees would return to work after filing the charge, whichalleged both the discriminatory discharges and the unlawfulrefusal to bargain.The proceedingthey hadinstituted wasan effective and less costly alternative to a strike as a meansof vindicating their rights.Their engaging in extended dis-cussions with Skee after filing the charge is at least consis-tent with a willingness to resolve the issues through Boardprocesses.But Skee's conduct on March 22 made it impossi-ble for the employees to preserve their legal rights if theyreturned to work.Thus, realistically viewed,the conditionon reinstatement imposed by Skee on March 22 was tanta-mount to discharge for the employees'assertion of theirrights under the Act.Since March 22, when Skee imposed the unlawful condi-tion upon the employees'reinstatement,there has been nocommunication between him and the Martens.Sometime in13This conclusion is not precluded by the fact that the complaint allegedSkee's conduct as violative only of Sec.8(a)(1).Independent MetalWorkersUnion,Local No. I (Hughes Tool Co.),147 NLRB 1573, 1576-7714 See, e.g.,AtlantaDailyWorl4192 NLRB No. 30;Ace Tank &HeaterCo.,167 NLRB 663, 664. Cf.Pepsi-Cola Kantor Bottling,Inc.,TXD-47-68,inwhich Trial Examiner Reel applied this principle where,as here, theunlawful discharge antedated the beginningof thestrike.15 "And the fact that Union members are ready to stay out on strike whilethere are two reasons or grievances for striking does not mean they wouldhave stayed out if there had been only one in being."Aid,fn. 9.May, Skee had a chance meeting with Furman. Skee toldFurman that his job was still available andFurmansaid hecould not accept it at that time. Apparently Skee did notexpressly refer to the present complaint, which had beenfiled on April 22, and Furman did not expressly state thathis declination was bared on Skee's failure to recognize theUnion.In its brief, Respondent does not refer to the May conver-sation between Furman and Skee and no claim is made thatRespondent made any unconditional offer of reinstatementafterMarch 22. In any event, the evidence concerning theSkee-Furman meeting in May is insufficient to establish "anunequivocal offer of reinstatement" or "an unequivocal re-jection of employment" serving to toll or end the backpayperiod.Laminating Services, Inc.,167 NLRB 234, 236.For the foregoingreasons, the Trial Examiner finds thatsince March 22 Respondent has failed and refused to rein-state the three employees here involved in contravention ofSection 8(a)(4) and (1) of the Act.CONCLUSIONS OF LAW1.By interrogating its employees as to their union activi-ties and those of other employees, and by threatening towithhold insurance benefitsbecause the employees chose tobe represented by the Union, Respondent engaged in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and 2(b) and (7) of the Act.2.By discharging Marvin Martens, Ralph Martens, andDavid Furman on march 17, 1971, for membership in theUnion'. Respondent engaged in unfair labor practices af-fecting commerce within the meaning of Sections 8(a)(3)and (I) and 2(6) and (7) of the Act.3.By conditioning reinstatement of Marvin Martens,Ralpartens, and David Furman upon withdrawal of theunfairhMlabor practice charge filedagainstRespondent, Re-spondent engaged in unfair labor practices affectm*com-merce within the meaning of Sections 8(a)(4) and (1) and2(6) and (7) of the Act.4. Prior to thecommissionof the unfair labor practicesfound above, which render a fair election impossible, theUnion represented a majority of the employees in an appro-priate unit, so that Respondent's refusal to bargain consti-tuted an unfair labor practice affecting commerce withinthe meaning of Sections 8(a)(5) and (1) and 2(6) and (7) ofthe Act.THE REMEDYAs set forth above, the Trial Examiner will recommendissuance of an affirmative bargaining order in accordancewith the principles enunciated by the Supreme Court inN.L.R.B. v. Gissel Packing Co.,395 U.S. 575.Since it has been found that Marvin Martens, Ralph Mar-tens, and David Furman were denied reinstatement unlessthey complied with Respondent's unlawful condition thatthey cause the unfair labor practice charge to be withdrawn,the Trial Examiner will recommend that Respondent berequired to offer them immediate and unconditional rein-statement with backpay. In accordance with the discussionset forth above (part II, B, 3, b), backpay shall includecompensationcompensation for March 18 and 19 and for the period com-mencing on March 23 and continuing until Respondentoffers the named employees full and unconditional rein-statement to their former jobs. Backpayis to be computedin accordance withF W. Woolworth Company,90 NLRB289, and shall carry 6 percent per annum interest in accord-ance withIsis Plumbing & Heating Co.,138 NLRB 716. AMSTERDAM WRECKING& SALVAGE CO.Because Respondent's unfair labor practices are such asto reflect a total rejection of the principle of collective bar-gaining and a disregard for the purposes and provisions ofthe Act, the Trial Examiner will recommend issuance of abroad cease-and-desist order.The evidence establishes that Respondent does not main-tain any office or place of business outside Skee's home andthat the employees do not normally report to or visit Skee'shome. Additionally, Respondents business is somewhatperipatetic, with the specific wrecking or demolition jobsgenerally of short duration. Because of the nature ofRespondent's operations, it is possible that the customarynotice-posting requirement would not be fully effective. Ac-cordingly, the Trial Examiner will recommend that Respon-dent also be required to send a copy of the prescribed noticeto each employee and to the Union.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, the Trial Examiner hereby issues the following recom-mended:16ORDERRespondent,Amsterdam Wrecking&Salvage Co.,Inc.,its agents,successors,and assigns,shall:1.Cease and desist from:(a) Illegally interrogating employees as to their unionactivities and sympathies.(b)Threatening to withhold benefits if the employeeschoose to be represented by a union.(c)Discouraging membership in and activities on behalfof Local 294,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or anyother labor organization,by discriminating in regard totheir hire and tenure of employment or any term or condi-tion of employment.(d)Refusing to bargain upon request with the abovenamed Union as the representative of its employees(exclud-ing office clerical emplo ees, guards,professional employ-ees and supervisors as defined in the Act.(e) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action,which is deemednecessary to effectuate the policies of the Act:(a)Offer to reinstate Marvin Martens,Ralph Martens,and David Furman to their former positions or, if thosepositions no longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivilegges.(b)Notify any of the above-named employees who areserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraiiling and Service Act, as amended,after discharge fromthe Armed Forces.(c) In the manner described in the portion of the TrialExaminer'sDecision entitled "The Remedy,"make each ofthe above-named employees whole for any loss of earningssuffered by reason of the discrimination practiced againsthim for the periods March 18 and 19, 1971, and betweenMarch 23,1971, and the date on which it shall have beenoffered complete and unconditional reinstatement in ac-cordance herewith.(d) Preserve and, upon request,make available to the Boardor its agents,for examination and copying,allpayrollrecords,social security payment records,timecards,person-nel records and reports,and all other records necessary to117analyze the amount of backpay due under the terms hereof.(e)Upon request, bargain collectively with Local 294,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the statutory repre-sentative of all Respondent's employees (excluding all officeclerical employees, guards, professional employees and su-pervisors as defined in the Act).(f) Post at its office and at each of its jobsites copies ofthe attached notice marked "Appendix ." 7 Copies of suchnotice, on forms to be provided by the Regional Director forRegion 3, shall, after being duly signed by Respondent'srepresentative, be posted immediately upon receipt thereofand be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(g)Mail to each of its employees, at his home address, andto t a above-named Union a copy of the attached noticemarked "Appendix."(h) Notify the Regional Director for Region 3, in writing,within 20 days from the date of the receipt of this Decision,what steps Respondent has taken to comply herewith.1816 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."18 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 3, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial, in which the parties had the opportunityto present their evidence, the National Labor RelationsBoard has found that we, Amsterdam Wrecking & SalvageCo., Inc., violated the National Labor Relations Act andhas ordered us to post and send you this notice. We intendto abide by the following:WE WILL NOT discourage membership in Local 294,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherlabor organization, by discriminating against any ofour employees in regard to hire and tenure of employ-ment or any term or condition of employment.WE WILL NOT refuse to reemploy, or in any other waydiscriminate against, employees because of chargesfiled with the National Labor Relations Board by or onbehalf of the employees.WE WILL NOT question any employees concerningtheir union membership, sympathies, or activities, orthose of other employees.WE WILL NOT threaten to withhold any benefits be- 118DECISIONSOF NATIONALLABOR RELATIONS BOARDcause the employees choose to be represented by aunion.WE WILL NOT refuse to recognize And, upon request,bargain with the above-named Union as the represent-ative of our employees.WE WILL NOT in any other manner interfere with therights of our employees under the law, or force them togive up any of their rights under the law.WE WILL offer Marvin Martens, Ralph Martens, andDavid Furman immediate, full, and unconditional re-instatementto their former jobs (or, if those jobs nolonger exist, to substantially equivalent jobs), withoutprejudice to their seniority or other rights or privilegespreviously enjoyed by them, and we will pay themackpay (with interest) for any loss of pay they mayhave sufferedas a resultof their discharge and ourconditioning their reinstatement upon withdrawal of acharge filed with the National Labor Relations Board.WE WILL notify Marvin Martens, Ralph Martens, andDavid Furman, if they are serving in the Armed Forcesof the UnitedStates,of their right to employment,upon application, after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.WE WILL bargain, upon request, with Local 294, In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclu-sive representative of all our employees (excluding of-fice clerical,professional employees,watchmen,guardsand supervisors as defined in the National Labor Rela-tions Act).All our employees are free to become,remain,or refuseto become or remain members of Local 294,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,or any other union(except to the extentthat such freedom may be affected by an agreement requir-ing membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, asamended).DatedByAMSTERDAMWRECKING & SALVAGECo, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, Ninth Floor, 111West Huron Street, Buffalo, New York 14202, Telephone716-842-3100.